
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.45



EMPLOYMENT AGREEMENT


        This EMPLOYMENT AGREEMENT (the "Employment Agreement") is made effective
as of November 14, 2009 (the "Effective Date") by and among Cloud Peak
Energy Inc., a Delaware corporation (the "Company") and Cary Martin (the
"Executive").


RECITALS


        WHEREAS, the Executive possesses skills, experience and knowledge that
are of value to the Company; and

        WHEREAS, the Company and the Executive desire to enter into this
Employment Agreement in connection with the proposed initial public offering of
shares of Cloud Peak Energy Inc. (the "IPO").

        NOW, THEREFORE, in consideration of the mutual covenants contained
herein and other valid consideration the sufficiency of which is acknowledged,
the parties hereto agree as follows:

        Section 1.    Employment.    

        1.1.    Term.    Subject to Section 3 hereof, the Company agrees to
employ the Executive, and the Executive agrees to be employed by the Company, in
each case pursuant to this Employment Agreement, for a period commencing on the
completion of the IPO (the "Closing Date") and ending on the earlier of (i) the
third (3rd) anniversary of the Closing Date and (ii) the termination of the
Executive's employment in accordance with Section 3 hereof (the "Initial Term");
provided that, commencing at the end of the Initial Term and at the end of each
year thereafter, this Employment Agreement will extend automatically for an
additional year (the initial term and any renewals, collectively the "Term")
unless ninety (90) day's advance written notice of nonrenewal is given by either
party and upon receipt of such notice by the Company or the Executive, as the
case may be, no further automatic renewals of this Employment Agreement shall
occur. For all purposes of this Employment Agreement, the Executive shall be
considered to have terminated employment with the Company when the Executive
incurs a "separation from service" with the Company within the meaning of
Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the
"Code"), and applicable administrative guidance issued thereunder.

        1.2.    Title; Duties; Place of Performance.    During the Term, the
Executive shall serve as Vice President Human Resources of the Company and in
such other positions as an officer or director of affiliates of the Company as
the Executive, the Chief Executive Officer and the board of directors of the
Company (the "Board"), shall mutually agree to from time to time. In such
positions, the Executive shall have during the Term such authority, duties,
functions and responsibilities as are typically accorded to and consistent with
the Executive's position as Vice President Human Resources and such other duties
and responsibilities commensurate with such position as may be reasonably
assigned by the Chief Executive Officer and the Board in consultation with
Executive. The Executive's principal places of employment during the Term shall
be in the Gillette, Wyoming region.

        1.3.    Reporting.    During the Term, the Executive shall report to the
Chief Executive Officer.

        1.4.    Exclusivity.    During the Term, the Executive shall devote
substantially all of his time and attention during normal business hours to the
business and affairs of the Company and its affiliates, shall faithfully serve
them, and shall conform to and comply with the lawful and reasonable directions
and instructions given to him by the Chief Executive Officer and the Board,
consistent with Section 1.2 hereof. During the Term, the Executive shall use his
best efforts to promote and serve the interests of the Company and its
affiliates and shall not engage in any other business activity that
significantly detracts from the performance of his duties hereunder, whether or
not such activity shall be engaged in for pecuniary profit; provided that the
Executive may (i) engage in charitable and community activities, including
serving on the board of directors of

--------------------------------------------------------------------------------






not-for-profit entities, and (ii) manage personal and family investments and
affairs, in each case so long as such other activities do not violate the terms
of this Employment Agreement or significantly interfere with the performance of
his duties hereunder. Without limiting the generality of the foregoing, during
the Term the Executive shall not serve on the boards of directors of any
for-profit entity without the prior written consent of the Board, not to be
unreasonably withheld.

        1.5.  Notwithstanding anything to the contrary in this Section 1, this
Agreement and the Executive's employment under it is conditioned on the
completion of the IPO. Until the completion of the IPO, this Agreement will have
no effect (including on the terms of the Executive's employment with Rio Tinto).

        Section 2.    Compensation.    

        2.1.    Salary.    As compensation for the performance of the
Executive's services hereunder, during the Term, the Company shall pay to the
Executive a salary at an annual rate of Two Hundred Fifty Thousand Dollars
($250,000), payable in accordance with the Company's standard payroll policies
but not less frequently than monthly installments and such salary shall be
reviewed annually and may be adjusted upward by the Compensation Committee (the
"Committee") of the Board in its sole discretion (as adjusted, the "Base
Salary").

        2.2.    Annual Bonus.    For each fiscal year ending during the Term,
the Executive shall be eligible to receive an annual cash bonus (the "Annual
Bonus"). The target annual bonus shall be 60% of the Base Salary with a maximum
annual bonus opportunity of 120% of the Base Salary. In the year in which the
IPO occurs (the "IPO Year"), such annual bonus will be pro rated for the number
of days worked for Cloud Peak in the fiscal year and adjusted accordingly. The
actual Annual Bonus in respect of any fiscal year is to be based upon such
individual and/or Company performance criteria established for each such fiscal
year by the Committee.

        2.3.    Equity Grants.    

        (a)   During the Term, the Executive shall be eligible to participate in
the Company's equity incentive plans.

        (b)   Upon completion of the IPO, and in accordance with the terms of a
long term incentive equity plan to be established by the Board for Executive,
the Executive will be entitled to a one-time grant (the "IPO Grant") determined
as follows; the IPO Grant will consist of (x) $375,000 of restricted common
stock of the Company, the number of shares being determined based on the price
at which the Company's common stock is sold to the public in the IPO (the "IPO
Price") on the terms and conditions set forth on Appendix A and (y) stock
options in respect of the Company's common stock having an exercise price of the
IPO Price on the terms and conditions set forth on Appendix B with a
black-scholes value of $375,000 based on the assumptions set forth on
Appendix C.

        (c)   Beginning in 2011, at the time equity grants are made to the
Company's senior executives generally, and in accordance with the terms of a
long term incentive equity plan to be established by the Board for Executive,
the Executive shall receive annual equity grants, in the form and subject to
such terms as may be determined by the Board. For 2011, the Executive will
receive a grant of performance share units with a target value equal to an
estimated grant date fair value (as determined by the Board or Committee in good
faith) of 50% of the Executive's then Base Salary. For 2012 and calendar years
following, the Executive's equity grants will have a target value equal to an
estimated grant date fair value (as determined by the Board or Committee in good
faith) of 100% of the Executive's then Base Salary and such grants shall consist
of performance share units and stock options (as determined by the Board or
Committee) in respect of the Company's common stock.

2

--------------------------------------------------------------------------------



        2.4.    Employee Benefits.    During the Term, the Executive shall be
eligible to participate in the health insurance, retirement and other
perquisites and benefits of the Company as in effect from time to time,
including the Company's equity incentive plans, on terms no less favorable than
those provided to other senior executives of the Company.

        2.5.    Vacation.    The Executive will be entitled to no less than four
(4) weeks of paid vacation per year during the Term, subject to (but not reduced
by) the terms and conditions of the Company's vacation policy as in effect from
time to time.

        2.6.    Business and Entertainment Expenses.    The Company shall pay or
reimburse the Executive for all commercially reasonable business out-of-pocket
fees and expenses that the Executive incurs during the Term in performing his
duties under this Employment Agreement upon presentation of documentation in
accordance with the expense reimbursement policy of the Company as in effect
from time to time. Any reimbursement pursuant to this Section 2.6 or Section 3
shall be made by the Company as soon as administratively practicable following
receipt of supporting documentation reasonably satisfactory to the Company (but
in any event not later than the close of the Executive's taxable year following
the taxable year in which the fee or expense is incurred by the Executive).

        Section 3.    Employment Termination.    

        3.1.    Termination of Employment.    The Company may terminate the
Executive's employment for any reason during the Term upon not less than ninety
(90) days' notice to the Executive. The Executive may voluntarily terminate his
employment for any reason during the Term upon not less than ninety (90) days'
notice to the Company. Upon the termination of the Executive's employment with
the Company for any reason, the Executive shall be entitled to (i) any unpaid
Base Salary through the date of termination, (ii) any unreimbursed expenses in
accordance with Section 2.6 hereof, (iii) accrued vacation pay through the date
of termination, and (iv) any amounts that the Executive (or his legal
representative) is entitled to receive under any employee benefit plan
(including equity incentive plans) in accordance with the terms of any such plan
(collectively, items (i) through (iv), the "Accrued Amounts").

        3.2.    Termination due to death or Disability.    If the Executive's
employment hereunder is terminated due to his death or Disability, then, in
addition to the Accrued Amounts, the Executive, his estate or his beneficiaries
(as the case may be) shall be entitled to the Pro Rata Annual Bonus. The Pro
Rata Annual Bonus to be paid as promptly as practicable after the applicable
year end audit is complete but in no event later than 120 days following the end
of the Performance Period.

        3.3.    Termination by the Company without Cause; Termination by the
Executive for Good Reason.    If (i) the Executive's employment is terminated by
the Company during the Term without Cause, or (ii) the Executive resigns for
Good Reason, then, in addition to the Accrued Amounts, the Executive shall be
entitled to the following payments and benefits: (x) a lump-sum payment equal to
one times the sum of (A) Base Salary and (B) target Annual Bonus for the year of
termination and (y) the Pro Rata Annual Bonus. In the event that during the
period of time after which the Company has given notice that it will not renew
the Agreement, the Company terminates the Executive's employment without Cause
or the Executive terminates the Agreement for Good Reason, he shall receive the
full amount set forth in this paragraph, provided that the amount payable
pursuant to clause (x) shall be reduced by any amount paid in lieu of notice.
Any amounts payable under this Section shall be paid within thirty (30) days
after the date of the Executive's date of termination and the payment described
in clause (y) shall be paid as promptly as practicable after the applicable year
end audit is complete but in no event later than 120 days following the end of
the Performance Period. The Executive is also entitled to the continuation on
the same terms as an active employee of medical benefits that the Executive
would otherwise be

3

--------------------------------------------------------------------------------






eligible to receive as an active employee of the Company for twelve (12) months
or, if sooner, until such time as the Executive becomes eligible for
substantially equivalent or greater medical benefits from a subsequent employer
without exclusion of any pre-existing condition. It is agreed that the
continuation of benefits provided hereunder following any termination of
employment shall be in satisfaction of the Company's obligation to provide
continuation coverage under COBRA. All of the payments and benefits provided in
this Section 3.3 shall be subject to the execution of the Waiver and Release of
Claims attached hereto as Appendix D within thirty (30) days after the
Executive's date of termination.

        3.4.  It is intended that the amounts payable pursuant to clauses (x)
and (y) in Section 3.3 shall be treated as "separate payments" for purposes of
Section 409A of the Code. Moreover, if the Executive is a "specified employee"
within the meaning of Section 1.409A-1(i) of the Treasury regulations as of the
date of termination, then payments required to be made pursuant to this
Section 3 which are subject to Section 409A of the Code, if any, shall not
commence until six (6) months from the date of termination (or if earlier, the
date of death of Executive); provided, however, that during such six (6) month
period, to the extent permitted without the imposition of an excise tax, the
Company shall have the right to make any and all payments contemplated hereunder
to the extent such payments do not exceed two times the lesser of an amount as
determined under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(i); or (ii) the
maximum amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year of Executive's separation from
service; and provided further that any amounts deferred hereunder shall be paid
in a lump-sum amount at the expiration of such six (6) month period.

        For purposes of this Employment Agreement:

        (a)   "Cause" means (1) any conviction of, or plea of guilty or nolo
contendere to (x) any felony (except for vehicular-related felonies, other than
manslaughter or homicide) or (y) any crime (whether or not a felony) involving
dishonesty, fraud, or breach of fiduciary duty; (2) willful misconduct by the
Executive in connection with the performance of services to the Company;
(3) ongoing failure or refusal after written notice, other than by reason of
Disability or ill health, to faithfully and diligently perform the usual and
customary duties of his employment; (4) failure or refusal after written notice
to comply with the reasonable written policies, standards and regulations of the
Company which, from time to time, may be established and disseminated; or (5) a
material breach by the Executive of any terms related to his employment in any
applicable agreement including this Employment Agreement; provided that the
conduct described in clauses (3) through (5) shall not constitute Cause unless
the Company has provided the Executive with written notice of such conduct
within ninety (90) days of any senior officer of the Company (other than the
Executive) having knowledge of such conduct, and the Executive has failed to
cure such conduct within sixty (60) days of receiving such notice.

        (b)   "Disability" occurs when the Executive is entitled to receive
payments under the Company's long-term disability insurance plan, if one is in
effect at the time. If there is no long term disability insurance plan in
effect, then Disability shall occur when the Executive is unable to perform his
duties hereunder as a result of illness or mental or physical injury for a
period of at least 180 days.

        (c)   "Good Reason" means (A) one of the following (each, a "Resignation
Condition") has occurred: (i) a material breach by the Company of any of the
covenants in this Employment Agreement, (ii) any material reduction in the Base
Salary, (iii) the relocation of the Executive's principal place of employment
that would increase the Executive's one-way commute by more than seventy-five
(75) miles, or (iv) a material diminution in the Executive's authority, duties,
or responsibilities; (B) the Executive has given the Company written notice

4

--------------------------------------------------------------------------------






of the occurrence of the Resignation Condition within ninety (90) days after the
Resignation Condition first occurred; (C) the Company has not cured the
Resignation Condition within sixty (60) days of receiving notice from the
Executive required by clause (B) of this paragraph; and (D) the Executive's
termination of employment for "Good Reason" occurs on the later of (i) ninety
(90) days after the Resignation Condition first occurred or (ii) 10 days after
the sixty (60) day period if, in the event of (D)(i) or (D)(ii) the Company has
not cured such Resignation Condition.

        3.5.    "Pro Rata Annual Bonus"    means an amount equal to the product
of (i) the Executive's actual Annual Bonus he would have earned for the full
year in which his employment hereunder terminates based on the Company's actual
performance and bonus plan in effect at such time and (ii) a fraction, the
numerator of which is the number of days on which the Executive was employed by
the Company during such year and the denominator of which is 365, reduced by any
pro rata bonus paid or payable under the applicable annual incentive plan of the
Company for the relevant performance period in which the termination of
employment occurred.

        3.6.    Exclusive Remedy.    The payments under this Agreement which
become due following termination of the Executive's employment shall constitute
the exclusive payments due the Executive upon a termination of his employment
under this Employment Agreement, except that the Executive will remain entitled
to the provisions of Section 2.6.

        3.7.    Resignation from All Positions.    Upon the termination of the
Executive's employment with the Company for any reason the Executive shall be
deemed to have resigned, as of the date of such termination, from all positions
he then holds as an officer, director, employee and member of the board of
directors (and any committee thereof) of the Company and all of its
subsidiaries.

        3.8.    Cooperation.    Following the termination of the Executive's
employment with the Company, for any reason, the Executive agrees to cooperate
with the Company upon reasonable request of the Board and to be reasonably
available to the Company with respect to matters arising out of the Executive's
services to the Company and its subsidiaries. The Company shall reimburse the
Executive for out-of-pocket expenses reasonably incurred in connection with such
matters, including attorney's fees; provided that prior to engaging an attorney,
the Executive provided written notice to the Company of his intention to do so,
and the Company consented to such engagement. The Company may, in its
discretion, withhold such consent and release the Executive from his obligations
under this Section 3.7.

        3.9.    No Mitigation.    In no event shall the Executive be obligated
to seek other employment or take any other action to mitigate the amounts or
benefits payable to the Executive under any of the provisions of this Employment
Agreement, and there shall be no offset against amounts or benefits due the
Executive under this Employment Agreement or otherwise on account of any claim
(other than preexisting debts then due in accordance with their terms) the
Company or its affiliates may have against him or any remuneration or other
benefit earned or received by the Executive after any termination of employment.

5

--------------------------------------------------------------------------------



        Section 4.    Unauthorized Disclosure; Non-Solicitation;
Non-Competition; Proprietary Rights.    

        4.1.    Unauthorized Disclosure.    The Executive agrees and understands
that in the Executive's position with the Company, the Executive has been and
will be exposed to and has and will receive information relating to the
confidential affairs of the Company and its affiliates, including, without
limitation, technical information, intellectual property, business and marketing
plans, strategies, customer information, software, other information concerning
the products, promotions, development, financing, expansion plans, business
policies and practices of the Company and its affiliates and other forms of
information considered by the Company and its affiliates to be confidential and
in the nature of trade secrets (including, without limitation, ideas, research
and development, know-how, formulas, technical data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information and
business and marketing plans and proposals) (collectively, the "Confidential
Information"). The Executive agrees that at all times during the Executive's
employment with the Company and thereafter, the Executive shall not disclose,
communicate, or furnish to any other person any information that the Company and
its affiliates have identified to the Executive in writing as confidential or
proprietary information or that, even without such identification, the Executive
knows or should know to be confidential or proprietary information except for
Permitted Disclosures (as defined below). This confidentiality covenant has no
temporal, geographical or territorial restriction. Upon termination of the
Executive's employment with the Company, the Executive shall promptly supply to
the Company all property including computers, keys, notes, memoranda, writings,
lists, files, reports, customer lists, correspondence, tapes, disks, cards,
surveys, maps, logs, machines, technical data and any other tangible product or
document which has been produced by, received by or otherwise submitted to the
Executive during or prior to the Executive's employment with the Company, and
any copies thereof in his (or capable of being reduced to his) possession.
"Permitted Disclosure" means the disclosure of confidential or proprietary
information that (i) is made with the prior written consent of the Company,
(ii) is required to be disclosed by law or legal process, or (iii) is made in
the course of the Executive's employment with the Company, but only to the
extent the Executive reasonably deemed such disclosure necessary or appropriate
to perform the Executive's responsibilities on behalf of the Company or
otherwise advance the interests of the Company.

        4.2.    Non-Competition.    By and in consideration of the Company
entering into this Employment Agreement and the payments to be made and benefits
to be provided by the Company hereunder, and in further consideration of the
Executive's exposure to the Confidential Information of the Company and its
affiliates, the Executive agrees that the Executive shall not, (i) for purposes
of any covenant protecting the Rio Tinto Group, one (1) year following the
completion of the IPO or (ii) for purposes of covenants protecting the
Company's, during the Executive's employment with the Company (whether during
the Term or thereafter) and for a one (1) year period following the termination
of the Executive's employment, whether such termination is by the Company or by
the Executive (the "Restriction Period"), directly or indirectly, own, manage,
operate, join, control, be employed by, or participate in the ownership,
management, operation or control of, or be connected in any manner with,
including, without limitation, holding any position as a stockholder, director,
officer, consultant, independent contractor, employee, partner, or investor in,
any Restricted Enterprise (as defined below); provided that in no event shall
ownership of two percent (2%) or less of the outstanding securities of any class
of any issuer whose securities are registered under the Securities Exchange Act
of 1934, as amended, standing alone, be prohibited by this Section 4.2, so long
as the Executive does not have, or exercise, any rights to manage or operate the
business of such issuer other than rights as a stockholder thereof. For purposes
of this paragraph, "Restricted Enterprise" shall mean any of the Companies
listed on Appendix E. During the Restriction Period, upon request of the
Company, the Executive shall notify the Company of the Executive's then-current
employment status.

6

--------------------------------------------------------------------------------



        4.3.    Non-Solicitation of Employees.    During the Restriction Period,
the Executive shall not solicit or assist any person to solicit for employment
or hire any person who is, or within twelve (12) months prior to the date of
such solicitation or hire was, a director, officer or employee of the Company or
any of its affiliates or any member of the Rio Tinto Group, provided that this
Section 4.3 shall not apply to solicitation of a person who responds to general
advertising.

        4.4.    Non-Solicitation of Customers.    During the Restriction Period,
the Executive shall not, on behalf of himself or any other Person,

        (a)   Call upon any of the U.S. customers or U.S clients of the Company
or its affiliates or any member of the Rio Tinto Group (or potential U.S.
customers or U.S. clients whose business the Executive solicited on behalf of
the Company or its affiliates or any member of the Rio Tinto Group or about
whose needs the Executive gained information during his employment with the
Company or with any member of the Rio Tinto Group) for the purpose of soliciting
or providing any product or service that competes or could compete with any
product or service provided by the Company or its affiliates or any member of
the Rio Tinto Group.

        (b)   Divert or take away, or attempt to take away any of the U.S.
customers, U.S. clients, businesses or patrons of the Company or its affiliates
or any member of the Rio Tinto Group (or potential customers or clients whose
business the Executive solicited on behalf of the Company or its affiliates or
about whose needs the Executive gained information during his employment with
the Company).

        4.5.    Extension of Restriction Period.    The Restriction Period
applicable to any particular restriction shall be tolled for any period during
which the Executive is in breach of that restriction under any of Sections 4.2,
4.3 and 4.4 hereof.

        4.6.    Blue Pencil.    If any court of competent jurisdiction shall at
any time deem the duration or the geographic scope of any of the provisions of
this Section 4 unenforceable, the other provisions of this Section 4 shall
nevertheless stand and the duration and/or geographic scope set forth herein
shall be deemed to be the longest period and/or greatest size permissible by law
under the circumstances, and the parties hereto agree that such court shall
reduce the time period and/or geographic scope to permissible duration or size.

        4.7.    Remedies.    The Executive agrees that any breach of the terms
of this Section 4 would result in irreparable injury and damage to the Company
for which the Company would have no adequate remedy at law; the Executive
therefore also agrees that in the event of said breach or any threat of breach,
the Company shall be entitled to an immediate injunction and restraining order
to prevent such breach and/or threatened breach and/or continued breach by the
Executive, without having to prove damages, in addition to any other remedies to
which the Company may be entitled at law or in equity, including without
limitation, the obligation of the Executive to return to the Company the portion
of the Severance Payments paid pursuant to Section 2.2 or 2.3. The terms of this
Section 4.7 shall not prevent the Company from pursuing any other available
remedies for any breach or threatened breach hereof, including, without
limitation, the recovery of damages from the Executive. The Executive and the
Company further agree that the provisions of the covenants contained in this
Section 4 are reasonable and necessary to protect the businesses of the Company
and its affiliates and any member of the Rio Tinto Group because of the
Executive's access to Confidential Information and his material participation in
the operation of such businesses.

For purposes of this Employment Agreement, "Rio Tinto Group" means Rio
Tinto plc, Rio Tinto Limited and any other corporation wherever situated in
which Rio Tinto plc or Rio Tinto Limited

7

--------------------------------------------------------------------------------






owns or controls, directly or indirectly, more than 50% of the shares of stock
carrying the right to vote at a general meeting (or its equivalent) or such
corporation.

        Section 5.    Representations.    The Executive represents and warrants
that he (i) is not subject to any contract, arrangement, policy or
understanding, or to any statute, governmental rule or regulation, that in any
way limits his or its ability to enter into and fully perform his or its
obligations under this Employment Agreement and (ii) is not otherwise unable to
enter into and fully perform his or its obligations under this Employment
Agreement. The Company represents and warrants that this Employment Agreement
will, by its effective date, have been duly authorized, executed and delivered
by the Company.

        Section 6.    Withholding; Taxes.    All amounts paid to the Executive
under this Employment Agreement during or following the Term shall be subject to
any required withholding and other employment taxes imposed by applicable law.

        Section 7.    Miscellaneous.    

        7.1.    Amendments and Waivers.    This Employment Agreement and any of
the provisions hereof may be amended, waived (either generally or in a
particular instance and either retroactively or prospectively), modified or
supplemented, in whole or in part, only by written agreement signed by the
parties hereto; provided that the observance of any provision of this Employment
Agreement may be waived in writing by the party that will lose the benefit of
such provision as a result of such waiver. The waiver by any party hereto of a
breach of any provision of this Employment Agreement shall not operate or be
construed as a further or continuing waiver of such breach or as a waiver of any
other or subsequent breach, except as otherwise explicitly provided for in such
waiver. Except as otherwise expressly provided herein, no failure on the part of
any party to exercise, and no delay in exercising, any right, power or remedy
hereunder, or otherwise available in respect hereof at law or in equity, shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.

        7.2.    Assignment; No Third-Party Beneficiaries.    This Employment
Agreement, and the Executive's rights and obligations hereunder, may not be
assigned by the Executive or the Company, and any purported assignment by the
Executive or the Company shall be null and void; provided, however, the Company
is authorized to assign this Employment Agreement to a successor to
substantially all of its assets by merger or otherwise. Nothing in this
Employment Agreement shall confer upon any person not a party to this Employment
Agreement (other than pursuant to Section 7.6), or the legal representatives of
such person, any rights or remedies of any nature or kind whatsoever under or by
reason of this Employment Agreement.

        7.3.    Notices.    Unless otherwise provided herein, all notices,
requests, demands, claims and other communications provided for under the terms
of this Employment Agreement shall be in writing. Any notice, request, demand,
claim or other communication hereunder shall be sent by (i) personal delivery
(including receipted courier service) or overnight delivery service,
(ii) facsimile during normal business hours, with confirmation of receipt, to
the number indicated, (iii) reputable commercial overnight delivery service
courier or (iv) registered or certified mail, return receipt requested, postage
prepaid and addressed to the intended recipient as set forth below:

(a)If to the Executive, to the most recent home address that the Company
maintains in its records for the Executive

8

--------------------------------------------------------------------------------



(b)If to the Company, to:

Cloud Peak Energy Inc.
505 S. Gillette Ave.
Gillette, WY 82716
Attention: Company Secretary
Facsimile: (307) 687-6000
Telephone: (307) 687-6059

(c)With a copy (which shall not constitute notice) to:

Cadwalader, Wickersham & Taft LLP
One World Financial Center
New York, NY 10281
Attn: Mike Ryan, Esq.
Facsimile: (212) 504-6666

        All such notices, requests, consents and other communications shall be
deemed to have been given when received. Any party may change its facsimile
number or its address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other parties hereto
notice in the manner then set forth.

        7.4.    Governing Law.    This Employment Agreement shall be construed
and enforced in accordance with, and the rights and obligations of the parties
hereto shall be governed by, the laws of the state of Colorado, without giving
effect to the conflicts of law principles thereof.

        7.5.    Severability.    Whenever possible, each provision or portion of
any provision of this Employment Agreement, including those contained in
Section 4 hereof, will be interpreted in such manner as to be effective and
valid under applicable law but the invalidity or unenforceability of any
provision or portion of any provision of this Employment Agreement in any
jurisdiction shall not affect the validity or enforceability of the remainder of
this Employment Agreement in that jurisdiction or the validity or enforceability
of this Employment Agreement, including that provision or portion of any
provision, in any other jurisdiction. In addition, should a court or arbitrator
determine that any provision or portion of any provision of this Employment
Agreement, including those contained in Section 4 hereof, is not reasonable or
valid, either in period of time, geographical area, or otherwise, the parties
hereto agree that such provision should be interpreted and enforced to the
maximum extent which such court or arbitrator deems reasonable or valid.

        7.6.    Entire Agreement.    This Employment Agreement constitutes the
entire agreement between the parties and supersedes all prior representations,
agreements and understandings (including any prior course of dealings), both
written and oral, between the parties with respect to the subject matter hereof.

        7.7.    Counterparts.    This Employment Agreement may be executed in
any number of counterparts, each of which shall be deemed an original, but all
such counterparts shall together constitute one and the same instrument.

        7.8.    Binding Effect.    Subject to Section 7.2, this Employment
Agreement shall inure to the benefit of, and be binding on, the successors and
assigns of each of the parties, including, without limitation, the Executive's
heirs and the personal representatives of the Executive's estate and any
successor to all or substantially all of the business and/or assets of the
Company. Unless the same shall occur by operation of law, the Company shall
require any such successor to assume and agree in writing to perform all
obligations under this Agreement.

        7.9.    General Interpretive Principles.    The headings of the
sections, paragraphs, subparagraphs, clauses and subclauses of this Employment
Agreement are for convenience of reference only and

9

--------------------------------------------------------------------------------






shall not in any way affect the meaning or interpretation of any of the
provisions hereof. Words of inclusion shall not be construed as terms of
limitation herein, so that references to "include," "includes" and "including"
shall not be limiting and shall be regarded as references to non-exclusive and
non-characterizing illustrations.

        IN WITNESS WHEREOF, the undersigned have executed this Employment
Agreement as of the date first written above.

    CLOUD PEAK ENERGY INC.
/s/ Cary Martin


--------------------------------------------------------------------------------


 
By:
 
/s/ Colin Marshall

--------------------------------------------------------------------------------

Cary Martin       Name: Colin Marshall
Title: President, CEO

10

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.45



EMPLOYMENT AGREEMENT
RECITALS
